Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 25, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group II, Claims 37-40, drawn to a method for selecting an antigen-binding domain for use in a chimeric antigen receptor, classified in CPC C12N 15/102. 
	Claims 29-40 are pending.
	Claims 29-36 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 37-40 are under consideration. 

Priority
This application is a continuation of application 15/256,693 filed on September 5, 2016, now abandoned. 

	Information Disclosure Statement
1.	Applicant has not filed any Information Disclosure Statements with the instantapplication. 
The Examiner cites below Tassev et al (Retargeting NK92 cells using an HLA-A2-restricted, EBNA3C-specific chimeric antigen receptor, Cancer Gene Therapy 19: 84-100, available online October 7, 2011) previously cited in parent application 15/256,693.
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the prior cited publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of the prior-cited publication(s), as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publication(s) to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2. 	Claims 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
With respect to Step 1, the claims are directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, Claim 37 is directed to a method of selecting an antigen-binding domain, whereby the step of selecting the antigen-binding domain based on its affinity/affinity component kinetic values is recited at a high level of generality, reasonably encompassing abstract idea or mental thought performed by the artisan, e.g. observation, evaluation, judgements, and opinion, and thus directed to a judicial exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception(s) into a practical application. Rather, the steps of determining and selecting based upon the observation of antigen affinity association rate constant values and dissociation rate constant values is/are considered merely extra-solution activity within the immunological field of use. The claims do not positively recite a step of cloning the thus-selected antigen-binding domain into a CAR, as per preamble intended use, for example. Thus, the claim does not integrate the mental step(s) of, e.g. analysis observation, evaluation, judgements, and opinion, into a practical application. (Step 2A, prong two: NO).
With respect to Step 2B, Claim 37 recites an intended use limitation, “for use in a chimeric antigen receptor (CAR)”; however, such is directed to insignificant extra-solution activity to the judicial exception and generally links the use of the judicial exceptions to a particular field of use. The claims do not positively recite a step of cloning the thus-selected antigen-binding domain into a CAR, as per preamble intended use, for example. Thus, the claims do not recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are directed to a method of selecting an antigen-binding domain, the method comprising the step of measuring the affinity and affinity component kinetics of the antigen-binding domain, wherein the antigen-binding domain has: 
an affinity in the range of 50nM to 200nM, 
an association rate constant (Kon) is from 1 x 10^5 M-1 s-1 to 1 x 10^7 M-1 s-1, and 
the dissociation rate constant (Koff) is from 0.01 s-1 to 0.5 s-1. 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
Zahnd et al (Efficient Tumor Targeting with High-Affinity Designed Ankyrin Repeat Proteins: Effects of Affinity and Molecular Size, Cancer Research 70(4): 1595-605, 2010) is considered relevant prior art for having taught a method of measuring the affinity and affinity component kinetics of the antigen-binding domain. However, depending upon the assay used, one arrives at different affinity values, different association rate constant values, and different dissociation rate constant values for the same antigen-binding domains, respectively (pg 1597, Table 1). 
Similarly, Yang et al (Comparison of biosensor platforms in the evaluation of high affinity antibody-antigen binding kinetics, Analytical Biochemistry 508: 78-96, available online June 27, 2016) is considered relevant prior art for having taught a method of measuring the affinity and affinity component kinetics of the antigen-binding domain. However, depending upon the assay used, a comparison of five different assay platforms, one arrives at different affinity values (10pM vs 100pM; 1nM vs 10nM), different association rate constant values (e.g. 10^5 M-1 s-1 vs 10^6 M-1 s-1), and different dissociation rate constant values (e.g. 10^-5 vs 10^-6; 10^5 vs 10^7) for the same antigen-binding domains, respectively (Figure 12). 
If there are multiple ways to measure affinity, association rate constant, and dissociation rate constant, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim(s) 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikman et al (Selection and characterization of HER2/neu-binding affibody ligands, Protein Eng., Design & Selection 17(5): 455-462, 2004).
With respect to Claims 37-38, Wikman et al is considered relevant prior art for having taught a method of selecting an antigen-binding domain, the method comprising the steps of: 
	i) measuring the affinity and affinity component kinetics of the antigen-binding domain (e.g. Figures 3-4); and 
	ii) selecting the antigen-binding domain, e.g.. Her2/neu:4, having: 
an affinity (Kd) of about 50nM; 
an association rate constant (Kon) in the range of 1x10^5 M-1 s-1 to 1x10^7 M-1 s-1, more specifically, about 2x10^5 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.01 s-1 (9.9^-3 is considered essentially equivalent to or about 0.01 s-1 (pg 460, col. 1). 
The phrase "for use in a chimeric antigen receptor" is an intended use limitation, which does not contain any further structural limitations nor additional method step(s) with respect to claimed method for selecting an antigen-binding domain having the instantly recited affinity and affinity component kinetics values (see MPEP §2114).
Wikman et al taught the antigen-binding domain may have the potential for future use in in vivo diagnostics and therapy of breast, ovarian, and other Her2/neu overexpressing tumors (pg 461, col. 2). 
Thus, Wikman et al anticipate the claims. 

5. 	Claim(s) 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al (U.S. 2013/0216528).
	With respect to Claims 37-38, Cheung et al is considered relevant prior art for having disclosed a method of selecting an antigen-binding domain, the method comprising the steps of: 
	i) measuring the affinity and affinity component kinetics of the antigen-binding domain; and 
	ii) selecting the antigen-binding domain having: 
an affinity (Kd) in the range of 50nM to 200nM, 
an association rate constant (Kon) in the range of 1x10^5 M-1 s-1 to 1x10^7 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.1 s-1 to 0.5 s-1.
Cheung et al disclosed 14G2 antigen-binding domain whose affinity and affinity component kinetics are:
an affinity (Kd) of 100nM, 
an association rate constant (Kon) in the range of 1.3x10^5 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.011 s-1 (Table 2).
Cheung et al disclosed the selected antigen-binding domains are used to create chimeric surface receptors (syn. chimeric antigen receptors) (e.g. [0035], claim 32).
Thus, Cheung et al anticipate the claims. 

6. 	Claim(s) 37-39 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vu et al (U.S. 2015/0368351; published December 24, 2015, priority to 2013).
	With respect to Claims 37-38, Vu et al is considered relevant prior art for having disclosed a method of selecting an antigen-binding domain, the method comprising the steps of: 
	i) measuring the affinity and affinity component kinetics of the antigen-binding domain; and 
	ii) selecting the antigen-binding domain having: 
an affinity (Kd) in the range of 50nM to 200nM, 
an association rate constant (Kon) in the range of 1x10^5 M-1 s-1 to 1x10^7 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.1 s-1 to 0.5 s-1.
Vu et al disclosed anti-BCMA 14B11 (Table 5) whose affinity and affinity component kinetics are:
an affinity (Kd) of 100nM, 
an association rate constant (Kon) in the range of 1.5x10^5 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.016 s-1.
Vu et al disclosed anti-BCMA 83A10 (Table 6) whose affinity and affinity component kinetics are:
an affinity (Kd) of 200nM, 
an association rate constant (Kon) in the range of 2x10^5 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.04 s-1.
Vu et al disclosed the step of selecting 14B11 and 83A10 for additional assays, e.g. cell binding assays [0229], competition experiments [0234], induction of NFkB [0241].
The phrase "for use in a chimeric antigen receptor" is an intended use limitation, which does not contain any further structural limitations nor additional method step(s) with respect to claimed method for selecting an antigen-binding domain having the instantly recited affinity and affinity component kinetics values (see MPEP §2114).
Nevertheless, Vu et al disclosed that the art recognized BCMA antibodies are used in the context of chimeric antigen receptors [0003], the antigen-binding domains may be used as a therapeutic agent in targeting BCMA [0115].
With respect to Claim 39, Vu et al disclosed the antigen-binding domains may be in the context of an scFv, e.g. Example 5B1a (Generation of anti-BCMA scFvs). 
Thus, Vu et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 37-38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheung et al (U.S. 2013/0216528) in view of Yvon et al (Immunotherapy of Metastatic Melanoma Using Genetically Engineered GD2-Specific T cells, Clin. Cancer Res. 15(18): 5852-5860, 2009). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	With respect to Claims 37-38, Cheung et al is considered relevant prior art for having disclosed a method of selecting an antigen-binding domain, the method comprising the steps of: 
	i) measuring the affinity and affinity component kinetics of the antigen-binding domain; and 
	ii) selecting the antigen-binding domain having: 
an affinity (Kd) in the range of 50nM to 200nM, 
an association rate constant (Kon) in the range of 1x10^5 M-1 s-1 to 1x10^7 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.1 s-1 to 0.5 s-1.
Cheung et al disclosed 14G2 antigen-binding domain whose affinity and affinity component kinetics are:
an affinity (Kd) of 100nM, 
an association rate constant (Kon) in the range of 1.3x10^5 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.011 s-1 (Table 2).
Cheung et al disclosed the selected antigen-binding domains are used to create chimeric surface receptors (syn. chimeric antigen receptors) (e.g. [0035], claim 32).

Cheung et al do not disclose ipsis verbis using the 14G2 antigen-binding domain for use in a chimeric antigen receptor (CAR).
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 37, Yvon et al is considered relevant prior art for having taught CAR comprising an scFv 14G2 antigen-binding domain. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and immunology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to select an antigen binding domain having affinity/affinity kinetic values of: 
an affinity (Kd) in the range of 50nM to 200nM, 
an association rate constant (Kon) in the range of 1x10^5 M-1 s-1 to 1x10^7 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.1 s-1 to 0.5 s-1, 
for use in a chimeric antigen receptor with a reasonable expectation of success because Cheung et al disclosed an antigen-binding domain having affinity/affinity kinetic values within the recited range, e.g. 14G2, and disclosed the selected antigen-binding domains are used to create chimeric surface receptors (syn. chimeric antigen receptors) (e.g. [0035], claim 32). Furthermore, Yvon et al successfully reduced to practice a CAR comprising an scFv 14G2 antigen-binding domain. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

8. 	Claims 37-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tassev et al (Retargeting NK92 cells using an HLA-A2-restricted, EBNA3C-specific chimeric antigen receptor, Cancer Gene Therapy 19: 84-100, available online October 7, 2011; of record in parent application 15/256,693) in view of McDonagh et al (U.S. 2009/0136526), Kugler et al (Stabilization and humanization of a single-chain Fv antibody fragment specific for human lymphocyte antigen CD19 by designed point mutations and CDR-grafting onto a human framework, Protein Engineering, Design & Selection 22(3):135-147, 2009), and Hofer et al (U.S. 2018/0230215; priority to October 2, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	With respect to Claims 37-38, Tassev et al is considered relevant prior art for having taught a method of selecting an antigen-binding domain, the method comprising the steps of: 
	determining the affinity and affinity component kinetics of an scFv antigen-binding domain (Clone 315), wherein the antigen-binding domain affinity and affinity component kinetics are:
an affinity (Kd) of 290nM, 
an association rate constant (Kon) in the range of 2.3x10^5 M-1 s-1, and 
a dissociation rate constant (Koff) in the range of 0.07 s-1 (Figure 3d).
	Tassev et al taught the step of selecting the scFv clone for use in a chimeric antigen receptor (Figure 5). 

	Tassev et al do not teach the antigen-binding domain has an affinity (Kd) of 50nM to 200nM. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 37, McDonagh et al is considered relevant prior art for having disclosed CD19 binding agents, e.g. scFv [0007], wherein said CD19 binding agents have a binding affinity (Kd) ranging from 500nM, 100nM, 50nM, 1nM, or less [0206]. 
Kugler et al is considered relevant prior art for having taught a method for determining the binding affinity of an scFv anti-CD19 antigen binding domain, wherein the binding affinity (Kd) ranges from 8nM to 30nM (Table 1).
Hofer et al is considered relevant prior art for having disclosed CD19 binding agents, e.g. scFv [0047], wherein said CD19 binding agents have a binding affinity (Kd) of 1000nM or less, 100nM or less, 10nM or less, or 1nM or less [0134], and wherein the dissociation rate constant (Koff) in the range of 0.1 s-1 or less [0135].
Hofer et al disclosed the affinity (Kd) is calculated from Koff/Kon [0288]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first antigen binding affinity value of 290nM, as taught by Tassev et al, for a second antigen binding affinity value of 200nM to 50nM, as disclosed by McDonagh et al and/or Hofer et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough (e.g., 290nM vs 200nM and/or 50nM vs 30nM) that one skilled in the art would have expected them to have the same properties.  See M.P.E.P. §2144.05(I). 
An artisan would be motivated to substitute first antigen binding affinity value of 290nM for a second antigen binding affinity value of 200nM to 50nM because both McDonagh et al and Kugler et al disclosed antigen binding affinity values (Kd) ranging from about 500nM or less, 100nM or less, or 50nM or less. Kugler et al successfully demonstrated the ability to identify scFv antigen binding domains whose affinities varied, e.g. from 8nM to 30nM, for example.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 39, Tassev et al taught wherein the antigen-binding domain is a scFv (Figure 3, legend).
Kugler et al taught wherein the antigen-binding domain is a scFv (Title; pg 137, col. 2, Construction; pg 138, col. 1, Determination of equilibrium dissociation constants (Kd)).
With respect to Claim 40, McDonagh et al disclosed wherein the antigen is CD19 (entire document).
Kugler et al taught wherein the antigen is CD19 (entire document).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
9.	 No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631